Citation Nr: 1415482	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-26 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2006 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In February 2014, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Low back disability

In September 2012, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board instructed that the RO schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  Accordingly, the Veteran underwent VA examination in February 2013.  The VA examiner diagnosed thoracolumbar spine degenerative joint disease and opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the Veteran's arthritis was consistent with the medical records.  The VA examiner noted that the Veteran's October 1973 entrance examination did not show any claimed condition and that a January 1976 service treatment record showed the Veteran was treated for low back pain but did not report any injury.  In addition, an April 2004 thoracic X-ray examination report reflected a finding of "degenerative joint disease age related".  Further, the VA examiner noted the Veteran had no discharge diagnosis of back pain or any other records of back problems for 25 years.  

Upon review, the Board finds the February 2013 VA examination and opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is necessary to ensure compliance with the terms of the September 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  First, although the VA examiner reported the findings from a January 1976 service treatment record, the evidence does not indicate that the VA examiner considered all of the service treatment records reflecting complaints of low back pain.  Specifically, service treatment records in June 1976, August 1976, and September 1977 reflect reports of back pain.  In addition, the Veteran reported a history of recurrent back pain on a May 1978 report of medical history.  

Further, the Board finds the VA examiner's statement that the Veteran's arthritis is "consistent with the medical records" is ambiguous and requires clarification.  Finally, it does not appear that the VA examiner considered the Veteran's statements regarding his in-service duties in connection with his reported back pain or his statements regarding continuous symptoms of back pain since separation from service.   See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to obtain an addendum opinion with respect to the nature and etiology of a low back disability.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2013 to the present from the VA Medical Center in Birmingham, Alabama, and any associated outpatient clinics.  

Asthma

In an April 2013 rating decision, the RO denied entitlement to service connection for asthma, and in that same month, the Veteran submitted a notice of disagreement with the rating decision.  The record does not indicate that a Statement of the Case has been issued with respect to this claim.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to service connection for asthma.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from October 2013 to the present for the Veteran from the VA Medical Center in Birmingham, Alabama, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Forward the Veteran's claims file, to include a copy of this remand, to the February 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's low back disability.  After review of all the evidence, including the service treatment records, VA examination report, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  

The examiner should specifically discuss the Veteran's lay statements regarding his in-service duties loading aircraft and flying in helicopters.  In addition, the examiner should comment on all the service treatment records documenting complaints of back pain, to include those dated in January 1976, June 1976, August 1976, and September 1977, as well as the May 1978 report of medical history reflecting a report of recurrent back pain.  The examiner is reminded that the Veteran is competent to report on events that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Issue a Statement of the Case and notify the Veteran and his representative of his appellate rights with respect to the issue of entitlement to service connection for asthma.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to the issue and the benefit remains denied, return the case to the Board for appellate review.

4. Re-adjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

